COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §              No. 08-15-00250-CV

                                                §                   Appeal from
 IN THE INTEREST OF
                                                §               65th District Court
 V.L.R., A CHILD.
                                                §            of El Paso County, Texas

                                                §             (TC # 2014DCM5350)

                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the judgment of the court below and render judgment

denying the petition for termination of S.H.R.’s parental rights. We further order that the

Appellant recover from Appellee all costs, both in this Court and the court below, for which let

execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF NOVEMBER, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.